EX. 99.1 AZZ Second Quarter – Fiscal Year 2009 September 26, 2008 Page 1 AZZ incorporated Reports Year-To-Date and Second Quarter Results of Fiscal - Year For the three months-Revenues, Net Income, Earnings per share and Backlog all achieved record highs For the six months – Revenues increase 30%, Net Income up 75%, Earnings per Share increase 72% and Backlog is up 28% Contact:Dana Perry, Senior Vice President – Finance and CFO AZZ incorporated 817-810-0095 Internet:www.azz.com Lytham Partners 602-889-9700 Joe Dorame or Robert Blum Internet: www.lythampartners.com September 26, 2008 – FORT WORTH, TX - AZZ incorporated (NYSE:AZZ), a manufacturer of electrical products and a provider of galvanizing services today announced unaudited financial results for the three and six-month periods ended August 31, 2008. Revenues for the second quarter increased 27 percent to a record setting level of $103.3 million, compared to $81.6 million for the same period last year. Net income for the second quarter increased 39 percent to $11.3 million, or $0.92 per diluted share, compared to net income of $8.1 million, or $0.66 per diluted share, in last year’s fiscal second quarter. For the six-month period, the Company reported revenues of $203.2 million, an increase of 29 percent compared to $157 million for the comparable period last year. Net income for the six months rose 75 percent to record setting level of $21.4 million, or $1.74 per diluted share, compared to $12.3 million, or $1.01 per diluted share for the comparable six-month period last year.The acquisitions of AAA Galvanizing on April 1, 2008 and Blenkhorn and Sawle on July 1, 2008 are included inthe financial results for the six-month period of fiscal Backlog at the end of our second quarter ending August 31, 2008, was the highest in company history at $190.8 million versus $149.2 million at August 31, 2007, an increase of 28 percent.Backlog at our February 29, 2008 year-end and our first quarter of fiscal 2009 was $134.9 million and $141.8 million, respectively.Incoming orders for the second quarter totaled $139.1 million while shipments totaled $103.3 million resulting in a book to ship ratio of 135 percent. For the first six months, orders totaled $245.9 million while shipments totaled $203.2 million, resulting in a year-to-date book to ship ratio of 121 percent.Incoming orders for the first six months increased 33 percent when compared to the same period a year ago.Based upon current customer requested delivery dates and our planned production schedule, 60 percent of our backlog is expected to ship in the current fiscal year.Of our $190.8 million backlog, 29 percent is to be delivered outside of the U.S. Revenues for the Electrical and Industrial Products Segment increased 15 percent to $52 million for the second quarter ending August 31, 2008, compared to $45.2 million in the previous year’s AZZ Second Quarter – Fiscal Year 2009 September 26, 2008 Page 2 second quarter. Operating income for the second quarter ending August 31, 2008, was $9.8 million, compared to $7.9 million in the second quarter of last year, an increase of 23 percent. Operating margins were 19 percent for the second quarter ending August 31, 2008.For the first six months, revenues increased 21 percent to $104 million and operating income increased 24 percent to $17.7 million compared to $86 million and $14.3 million, respectively, for the first six months of the prior year. Operating margin for the first six months was 17 percent. David H.
